Citation Nr: 1140064	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable rating for right sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 1995 and from September 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The RO, in pertinent part, awarded service connection for right sciatica but assigned a single 10 percent disability rating for degenerative disc disease (DDD) and spondylosis of the thoracolumbar spine with right sciatica.  The Veteran filed a notice of disagreement in June 2006, indicating that his right sciatica deserved a separate compensable evaluation.  The RO issued a statement of the case in November 2006.  The Veteran perfected his appeal in February 2007.  

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claim.

Notably, the Veteran testified before the Board that he received treatment for his right sciatica from Dr. H beginning in 2006.  BVA Transcript at 7.  The last treatment notes of record are dated in 2004.  Such missing private treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011). 

The Veteran additionally testified that his right sciatica symptomatology had increased in severity since his last VA examination in August 2006.  BVA Transcript at 15.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board notes that the Veteran testified at his Board hearing that he is willing to report for another examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding private medical records pertinent to the issue, to include treatment records from  Dr. H dated from 2006 to the present.  All records should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  At least one follow-up request must be made if there is no response to the initial request for records.

2.  Thereafter, the RO should schedule the Veteran for a VA neurological examination to ascertain the current severity of the service-connected right sciatica.  The Veteran's claims folder must be available to the examiner in conjunction with the examination.  All medically indicated special tests or studies should be conducted.

The examiner should expressly offer an opinion as to whether the sciatica is most accurately described reflecting a disability picture consistent with incomplete paralysis which is mild, moderate, moderately severe, or severe.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should review the expanded record and determine if a separate compensable rating is warranted for the sciatica.  The RO should then furnish to the Veteran and his representative a supplemental statement of the case and afford them with an  opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


